Title: [Notes of Debates, Continued] Octr. 21.
From: Adams, John
To: 


       Zubly. We cant do without Powder, Intelligence, Druggs. Georgia must have an Indian War, if they cant supply the Indians. The Creeks and Cherrokees are in our Province. We must have Indian Trade. Four Millions have been spent in 6 Months. We have been successfull. But We have gain’d little. All the Power of G.B. it is true, has gained very little. N. England has been at great Expence, so has N. York. Pensylvania has spent hundred thousand Pounds of their Money to fortify their River. Virginia as much. N. Carolina a great deal. S. Carolina have issued a Million.
       18 Millions of Dollars is an enormous Sum of Money. Whenever your Money fails, you fail too. We are to pay Six Millions, now, 12 Millions more presently, and have no Trade. I would bear the Character of a Madman, or that of an Emissary of Lord North, rather than believe it possible to pay 18 Millions of Dollars without Trade. Can We make bricks without Straw? We can live upon Acorns, but will We?
       Wythe. The Rule that the Question should be put upon the last Motion that is made and seconded—this is productive of great Confusion in our Debates—6 or 7 Motions at once.
       Commerce, whether we consider it, in an Economical, a moral, or political Light appears to be a great Good. Civility and Charity, as well as Knowledge are promoted by it. The Auri Sacra Fames is a fine Subject for Philosophers and Orators to display themselves upon. But the abuse of a Thing is not an Argument vs. it. If the Gentleman was possessed of Philosophers Stone or Fortunatus’s Cap, would he not oblige the Continent with the Use of it.
       Why should not America have a Navy? No maritime Power, near the Sea Coast, can be safe without it. It is no Chimaera. The Romans suddenly built one in their Carthaginian War. Why may We not lay a Foundation for it. We abound with Furs Firs, Iron ore, Tar, Pitch, Turpentine. We have all the materials for construction of a Navy. No Country exceeds us in Felicity of Climate or Fertility of Soil. America is one of the Wings upon which the British Eagle has soared to the Skies. I am sanguine, and enthusiastical enough to wish and to hope, that it will be sung that America inter Nubila condit. British Navy will never be able to effect our Destruction. Before the days of Minus, Natives round the Archipelago carried on piratical Wars. The Moors carry on such Wars now, but the Pillars of Hercules are their Ne Plus ultra. We are too far off, for Britain to carry on a Piratical War. We shall sometime or other rise superiour to all the difficulties they may thro in our Way.—I wont say there is none that doeth good in Britain, no not one, but I will say she has not righteous Persons enough to save their State. They hold those Things honorable which please em and those for just which profit em.
       I know of no Instance where a Colony has revolted and a foreign Nation has interposed to subdue them. But many of the Contrary. If France and Spain should furnish Ships and Soldiers, England must pay them! Where are her Finances. Why should We divert our People from Commerce and banish our Seamen.
       Our Petition may be declared to be received graciously, and promised to be laid before Parliament. But We can expect no success from it. Have they ever condescended to take Notice of you. Rapine, Depopulation, Burning, Murder. Turn your Eyes to Concord, Lexington, Charlestown, Bristol, N. York—there you see the Character of Ministry and Parliament.
       We shall distress our Enemies by stopping Trade. Granted. But how will the small Quantities we shall be able to export, supply our Enemies. Tricks may be practised.
       If desire of Gain prevails with Merchants so does Caution against Risques.
       Gadsden. I wish We could keep to a Point. I have heard the two Gentlemen, with a great deal of Pleasure. I have argued for opening our Ports, but am for shutting them untill We hear the Event of our Petition to the King, and longer untill the Congress shall determine otherwise. I am for a Navy too, and I think that shutting our Ports for a Time, will help us to a Navy. If We leave our Ports open, warm Men will have their Ships seized, and moderate ones will be favoured.
       Lee. When you hoist out a Glimmering of Hope that the People are to be furnished from abroad, you give a Check to our own Manufactures. People are now everywhere attending to Corn and Sheep and Cotton and Linen.
       Chase. A Glove has been offered by the Gentleman from Georgia and I beg leave to discharge my Promise to that Gentleman to answer his Arguments.
       My Position was this—that that Gentlemans System would end in the total destruction of American Liberty. I never shall dispute self evident Propositions.
       The present State of Things requires Reconciliation, or Means to carry on War. Intelligence We must have. We must have Powder and shot. We must support the Credit of our Money.
       You must have a Navy to carry on the War. You cant have a Navy says the Gentleman. What is the Consequence? I say, that We must submit.
       
       G.B. with 20 ships can distroy all our Trade, and ravage our sea Coast—can block up all your Harbours—prevent your getting Powder. What is the Consequence? That We should submit. You cant trade with nobody, you must trade with Somebody. You cant trade with any Body but G.B.—therefore I say We must submit. We cant trade with foreigners, the Gentleman said. The whole Train of his Reasoning proved that We must break our whole Association as to Exports and Imports. If We trade with G.B. will she furnish us with Powder and Arms.
       Our Exports are about 3 Millions. Would B. permit us to export to her, and receive Cash in return? It would impoverish and ruin G.B. They will never permit a Trade on our Side without a Trade on theirs!
       Gentn. from N. York, would not permit Tobacco and Naval Stores to be sent to G.B.—nothing that will support their naval Power or Revenue. But will not this break the Union? Would 3 Colonies stop their Staple when the other Colonies exported theirs.
       1500 Seamen are employed by the Tobacco Colonies—125 Sail of british Ships.
       But you may drop your Staple, your Tobacco. But it is difficult to alter old Habits. We have a great Number of female Slaves, that are best employed about Tobacco. N.C. cannot, will not give up their Staple.
       The Gentleman from G. was for trading with G.B. and all the World. He says We cant trade with any Nation but Britain, therefore We must trade with B. alone.
       What Trade shall we have, if We exclude B., I., W.I., british and foreign. Eastern Provinces may carry it on with a small Fleet, if their Harbours were fortified. Southern Colonies cannot. Eastern Colonies cant carry on their Trade to that Extent without a naval Power to protect em not only on the Coast but on the Ocean, and to the Port of their Destination. The same force, that would assist the Eastern Colonies, would be of little service to us in summer Time. It must be a small, narrow and limited Trade.
       The best Instrument We have is our Opposition by Commerce. If We take into Consideration G.B. in all her Glory—Commons voted 18.18.20 milions last War, 80,000 seamen, from her Trade alone. Her strength is all Artificial—from her Trade alone.
       Imports from G.B. to the united Colonies are 3 Millions per annum—15 Millions to all the World—1/5th. 3/4 is british Manufactures.
       A Thousand british Vessells are employed in American Trade. 12 Thousand Sailors—all out of employ. What a Stroke! I dont take into view Ireland or W. Indies.
       
       Colonies generally indebted about one years Importation. The Revenue of Tobacco alone half a Million, if paid. North Britain enter less than the Quantity and dont pay what they ought. It employs a great Number of Manufacturers. Reexported abroad is a Million. It is more. 80,000 Hdds. are reexported and pays british Debts. The Reexport employs Ships, Sailors, Freight, Commissions, Insurance.
       Ireland. The flaxseed 40,000£ st. Linen brought 2,150000£ from I. to England. Yard 200,000. Ireland can raise some flaxseed, but not much.
       W. Indies. Glover, Burk, and other Authors. They depend for Indian Corn and Provisions, and Lumber, and they depend upon Us for a great Part of the Consumption of their Produce. Indian Corn and Fish are not to be had but from the Colonies, except Pilchards and Herrings. Jamaica can best provide for her Wants, but not entirely. Ireland can send em Beef and Butter but no Grain. B. can send em Wheat, Oats not Corn, without which they cannot do.
       Stop Rum and Sugar, how do you affect the Revenue and the Trade?
       They must relax the Navigation Act to enable foreign Nations to supply the W. Indies. This is dangerous as it would force open a Trade between foreigners and them.
       Britain can never support a War with Us, at the Loss of such a valuable Trade.
       Affrican Trade dependent upon the W. India Trade.—700,000£.
       25,000 Hdds. of Sugar are imported directly into these Colonies and as much more, from Britain, manufactured.
       Jamaica alone takes 150,000£ st. of our Produce.
       National Debt 140,0000, ten Millions the Peace Establishment. 20 Million the whole Current Cash of the Nation. Blackstone. I never read any Body that better understood the subject. For the State of the Revenue, He calculates the Taxes of Ireland and England.
       Taxes of B. perpetual and annual. Funds three—the Aggregate, general and South Sea. Taxes upon every Article of Luxuries and Necessaries. These funds are mortgaged for the civil List 800,000 as well as the Interest of the Debt.
      